DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1-3, 5, 11 are amended in the reply filed on 12/08/2021; claim 10 is cancelled; claim 4 was previously cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Guiver in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Control unit (appears to be a kind of controller as part of the control device (100), see para. [0024]), in claims 15-18.
Gas temperature control unit (heater or cooler at gas line, see para. [0051]) in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,042,652 to “Hyun” in view of US 2003/0049372 to “Cook” and further in view of US 4,522,149 to “Garbis”, US 2002/0020344 to Takano, US 2003/0173347 to Guiver.
Claim 1: Hyun discloses a plasma substrate processing apparatus, comprising: a substrate holding unit (114 [stages], Fig. 3) configured to hold a substrate (122 
Regarding “to sublimate the sublimation substance coated on the first surface of the substrate,” the limitation is an intended use of the apparatus, which is already disclosed by Hyun; additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Hyun discloses wherein a gas exhaust port (see Fig. 3 where 110 has an opening at rear bottom corner) is provided at an opposite side to a side where the gas discharge holes are provided (see Fig. 3 where B1/B2 are on one side of 110 and single exhaust is on other side of 110), and the gas exhaust port is configured to suction liquid or gas inside of the processing chamber (inside of 110, see col. 7, lines 25-29 where reaction gas is exhausted to the outside by a pump).
However Hyun does not explicitly disclose that the exhaust port is provided at the rear surface of the processing chamber. 
Cook discloses an exhaust port (96 [exhaust port], Fig. 6A) is provided at a rear surface of the processing chamber (rear surface of 94 of 68 [reaction chamber]) for the purpose of uniformly flowing gases out of the vacuum chamber (see para. [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the position of the exhaust port of Hyun with that of Cook with motivation to uniformly flow gases out of the vacuum chamber.
The apparatus of Hyun in view of Cook does not disclose a wall of the rear surface of the processing chamber is formed as a gas guiding wall having a taper shape in which a cross sectional area thereof is gradually decreased toward the gas exhaust port.
Garbis discloses a wall (wall of 34, Fig. 6) of a rear surface of the processing chamber (B [reaction vessel]) is formed as a gas guiding wall (wall of 34 [lower section]) having a taper shape (see Fig. 6, col. 5, lines 50-65) in which a cross sectional area thereof is gradually decreased toward a gas exhaust port (36 [outlet], see where Garbis 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tapered wall at rear surface of chamber as taught by Garbis with motivation to have gas flow passing the components is concentrated and channeled into the outlet.
The apparatus of Hyun in view of Cook and Garbis does not disclose wherein a substrate processing apparatus further comprises a gate valve configured to close an opening through which a plurality of the substrates are carried into or out of the processing chamber, wherein the gate valve is provided at the front surface of the processing chamber, the front surface facing the gas exhaust port.
Takano disclose wherein the substrate processing apparatus further comprises a gate valve (50 [gate valve], Fig. 7) configured to close an opening (opening facing 50) through which a plurality of the substrates (W [wafers]) are carried into or out of the processing chamber (30 [reaction chamber], para. [0063]), wherein the gate valve (50) is provided at the front surface of the processing chamber (see Fig. 7), the front surface (front surface of 50) facing the gas exhaust port (top portion of 135 [exhaust pipe], see Fig. 7), for the purpose of ensuring wafer in-plane uniformity with good selectivity by having a processing gas flow in a single direction (para. [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate valve and 
The apparatus of Hyun in view of Cook, Garbis, Takano does not disclose wherein wherein the plurality of gas discharge holes are provided at intervals in a perpendicular direction with respect to the direction of the flow of the gas, and the plurality of gas discharge holes are provided at a left side and a right side and outside of the gate valve.
Guiver discloses wherein the plurality of gas discharge holes (orifices of 501 [substrate injector system], Fig. 5) are provided at intervals in a perpendicular direction with respect to the direction of the flow of the gas (interpreted as above the substrate along the substrate), and the plurality of gas discharge holes (orifices of 501) are provided at a left side and a right side (see fig. 5 where they are on a left and right side) and outside of the gate (315 [chamber door], Fig. 5), for the purpose of flowing gas to and across the top surface of the large substrate (para. [0045]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the gas discharge holes to the gate as taught by Guiver with motivation to flow gas to and across the top surface of the large substrate.
Claim 2: The apparatus of Hyun in view of Cook, Garbis, Takano discloses the substrate holding unit (114, Fig. 3-4, Hyun) is configured to hold the substrates (122) at an interval therebetween in a thickness direction of the substrates (see col. 4, lines 58-61 where minimum width is larger than width of 122), and the gas supply unit (130/150) comprises the gas discharge holes (B1/B2) provided to correspond to each of the 
Claim 3: The apparatus of Hyun in view of Cook, Garbis, Takano discloses wherein the plurality of gas discharge holes (B1/B2, Fig. 3, Hyun) of the gas supply unit (130/150) are provided to correspond to the substrates in one to one correspondence (see col. 5, lines 44-67 where each stage/opening comprises at least one discharge hole, which reads on one to one correspondence).
Claim 4: (Cancelled).
Claim 5: The apparatus of Hyun in view of Cook, Garbis, Takano discloses wherein the substrate holding unit (114, Fig. 3-4, Hyun) is configured to hold the substrates (122) at the interval therebetween in a vertical direction with a horizontal posture (see Fig. 3).
Claim 6: The apparatus of Hyun in view of Cook, Garbis, Takano discloses wherein partition plates (113 [circular receiving portions]) configured to partition the inside of the processing chamber (110) into multiple sections (140 [modules]) separated from each other in an arrangement direction of the substrates are further provided (see Fig. 3, and col. 5, lines 29-35), the partition plates (113) are extended in parallel with the substrates held by the substrate holding unit (114), and the substrate holding unit (114) holds one substrate within each of the partitioned sections (see col. 4, lines 55-60, where each 114 receive 1 substrate).
Claim 11: The apparatus of Hyun in view of Cook, Garbis, Takano discloses wherein the substrate (122, Fig. 3-4, Hyun) is plural in number (see Fig. 3) and the 
Regarding “while the first surfaces thereof facing downwards” the limitation is drawn to article worked upon, and the side of the substrates could be any side; the courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
Claim 12: The apparatus of Hyun in view of Cook, Garbis, Takano discloses wherein the gas supply unit (130/150, Fig. 3, Hyun) is considered capable to form the flow of the gas flowing near the first surface of the substrate held by the substrate holding unit in the direction along the first surface of the substrate (see col. 7, lines 2-30). Regarding this limitation, see above case law regarding intended use of the system. 
Claim 14: .
Claims 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Cook, Garbis, Takano as applied to claims 1-3, 5, 6, 11, 12, 14 above, and in view of US 2002/0086260 to Shang et al (“Shang”).
Claim 7, 8, 13: The apparatus of Hyun in view of Cook, Garbis, Takano does not disclose (claim 7) wherein the heating unit comprises a heater provided at each of the partition plates; (claim 8) wherein the substrate holding unit comprises substrate supporting members provided at each of the partition plates to support the second surface of the corresponding substrate from below; (claim 13) wherein the heating unit comprises a heat plate placed with a gap from the second surface of the substrate held by the substrate holding unit.
Shang discloses (claim 7) wherein a heating unit (340’s [heated substrate support], fig. 9-10) comprises a heater (347 [plate heaters]) provided at each of partition plates (340, see para. [0044-0045]); (claim 8) wherein a substrate holding unit (340) comprises substrate supporting members (342 [support pins]) provided at each of the partition plates (340) to support a second surface (interpreted as either surface) of the corresponding substrate (328 [substrate]) from below (see Fig. 9, para. [0036]); (claim 13) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the module heater of Hyun in view of Cook, Garbis, Takano with the heaters and supper members at each partition plate, with configuration, with motivation to define a plurality of substrate heating spaces, to establish an upper and lower boundary such that the top and bottom sides of the substrate are exposed to heat to ensure uniform heating of both sides of the substrate.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Cook, Garbis, Takano as applied to claims 1-3, 5, 6, 11, 12, 14 above, and in view of US 2011/0290185 to Ihara et al (“Ihara”).
Claim 9: The apparatus of Hyun in view of Cook, Garbis, Takano does not disclose wherein the substrate holding unit comprises multiple sets of substrate supporting members in a form of a pair of shelves which are extended from two opposite walls of the processing chamber toward a central portion of the processing chamber and configured to support a peripheral portion of the second surface of each substrate.
Ihara discloses wherein a substrate holding unit (3 [holder sections], Fig. 3) comprises multiple sets of substrate supporting members (4 [groove sections]) in a form of a pair of shelves (4, see Fig. 3) which are extended from two opposite walls of the processing chamber (opposite walls of 10 [housing]) toward a central portion of the processing chamber (see Fig. 3) and configured to support a peripheral portion of the second surface of each substrate (W [substrate], para. [0023-0025]) for the purpose of having heat be taken from both major surfaces of the substrate, thus reducing cooling time, and production efficiency can be improved (see para. [0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the support configuration of Hyun in view of Cook, Garbis, Takano with the substrate supporting members which are shelves and configuration as taught by Ihara with motivation to have heat be taken from both major surfaces of the substrate, thus reducing cooling time, and production efficiency can be improved.
Claim 10: (Cancelled).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Cook, Garbis, Takano as applied to claims 1-3, 5, 6, 11, 12, 14 above, and in view of WO 2014088026 A1 (via translation by use of US 2015/0370245 to Sugishita et al “Sugishita”).
Claims 15-17: The apparatus of Hyun in view of Cook, Garbis, Takano does not disclose (claim 15) wherein a control unit configured to control an operation of the gas supply unit is further provided, and the control unit controls the gas supply unit to supply the gas into the processing chamber at a flow rate where a pressure rise around the substrates, which causes the sublimation substance coated on the first surfaces of the substrates to be changed into a liquid phase, does not occur and where the gas exists around the substrates in an amount allowing heat conduction from the heating unit to the substrates to be accelerated; (claim 16) wherein a control unit configured to control an operation of the gas supply unit is further provided, and the control unit controls the gas supply unit to discharge the gas before sublimation of the sublimation substance coated on the substrate held by the substrate holding unit is begun; (claim 17) wherein a control 
Sugishita discloses (claim 15) wherein a control unit (2 [control unit], Fig. 3) configured to control an operation of a gas supply unit (374 [process gas supply unit]) is further provided, and the control unit (2) controls the gas supply unit (374) to supply the gas into the processing chamber at a flow rate where a pressure rise around the substrates (see para. [0058] where pressure is controlled in the chamber); (claim 16) wherein a control unit (2) configured to control an operation of the gas supply unit (374) is further provided, and the control unit (2) controls the gas supply unit (374) to discharge the gas (para. [0057], [0088]); (claim 17) wherein a control unit (2) configured to control an operation of the gas supply unit (374) is further provided, and the control unit (2) changes a supply flow rate of the gas supplied into the processing chamber from the gas supply unit (see para. [0057] where flow is adjusted). Sugishita discloses this for the purpose of effectively controlling the thickness uniformity of the film formed on the wafer (see para. [0111]).
Regarding the limitations, “which causes the sublimation substance coated on the first surfaces of the substrates to be changed into a liquid phase, does not occur and where the gas exists around the substrates in an amount allowing heat conduction from the heating unit to the substrates to be accelerated; before sublimation of the sublimation 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit, and configuration with the gas supply unit as taught by Sugishita with motivation to control the thickness uniformity of the film formed on the wafer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun in view of Cook, Garbis, Takano as applied to claims 1-3, 5, 6, 11, 12, 14 above, and in view of US 2008/0237182 to Yamawaku et al (“Yamawaku”).
Claim 18:  The apparatus of Hyun in view of Cook, Garbis, Takano does not disclose wherein a gas temperature control unit configured to adjust a temperature of the gas supplied into the processing chamber from the gas supply unit and a control unit configured to control an operation of the gas temperature control unit are further provided, and the control unit controls the gas temperature control unit to decrease the temperature of the gas supplied into the processing chamber from the gas supply unit.
However Yamawaku discloses wherein a gas temperature control unit (41 [gas temperature control unit], Fig. 1) configured to adjust a temperature of a gas supplied into a processing chamber (11 [chamber]) from a gas supply unit (39 [nozzle]) and a control unit (40 [control unit]) configured to control an operation of the gas temperature control 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas temperature control unit and configuration with the control unit, as taught by Yamawaku with motivation to control the temperature of the gas to an in-processing temperature.
Regarding the limitations, as an end of a sublimating processing is approaching, the limitations are drawn to use of the system; the apparatus of Hyun in view of Cook, Garbis, Takano already disclose the controller and structures capable of performing as necessary.
Hyun in view of Cook, Garbis, Takano discloses wherein a gas exhaust port (see Fig. 3 where 110 has a opening at rear bottom corner) is provided at an opposite side to a side where the gas discharge holes are provided (see Fig. 3 where B1/B2 are on one side of 110 and single exhaust is on other side of 110), and the gas exhaust port is configured to suction liquid or gas inside of the processing chamber (inside of 110, see col. 7, lines 25-29 where reaction gas is exhausted to the outside by a pump).
Claims 19-20: (Withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.